Title: To George Washington from Brigadier General James Mitchell Varnum, 9 March 1779
From: Varnum, James Mitchell
To: Washington, George


Sir
Providence 9th March 1779.
I have been honored with your Excellency’s Favor of the 14th, Ulto. It gives me the greatest Pain to find that your Excellency should form the most remote Conjecture that any of the Officers of Colo. Angell’s or Webb’s Battalions had given the least Countenance to riotous Behavior. They have uniformly cultivated a Spirit of Discipline, ever since I had the Honor of being acquainted with them, equalled perhaps but by few. Their unalterable Attachment to the great Cause of American Freedom, their sacred Honor, their undaunted Magnanimity, their personal Affection for the Commander in Chief, all excite them, by irres[i]stable Motives, to seek your Approbation: And I am happy in assuring you, that nothing but the Frowns of Heaven could fill them with so much Inquietude as the Displeasure of Genl Washington. I am conscious that no Expressions in my Letter of the 29th of Janry last tended to their Disadvantage; but as I am unfortunately destitute of a Copy, your Excellency will add to the many Obligations allready confer’d, by causing one to be transmitted to me. I am, with perfect Respect, your Excellency’s most obdt & most humble Servt
J. M. Varnum.